DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 4 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
 	Claim(s) 2-7, 10-15, 17, and 19-21 is/are objected to because of the following informalities:  
Claims 2-7, 10-15, 17, and 19-21 recite “characterised” but it should be “characterized”.	Claim 3 recites “centre” but it should be “center”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claim(s) 1-2, 5-8, 10-11, 13, 17, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2019/0089498 A1) in view of Zhou et al. (US 2017/0257772 A1).

Regarding claim 1, Pelletier discloses A method for operating a radio access system (Fig. 1A, [0033]: communication system 100), comprising the step of:
configuring a first carrier having a first carrier frequency band and a second carrier having a second carrier frequency band for use for radio access in a first radio access system ([0242]: LTE eNB configures NR (=first radio access system) to use separate resources including carrier (=first carrier and second carrier) and separate resources including physical resources (=first carrier frequency band and second carrier frequency band). Fig. 5, [0196]: bandwidth 510 and 516 are associated with a different transmission mode that is not LTE. [0164]: a different transmission mode that is not LTE may be NR. [0188]: NR is associated with spectrum flexibility that enables deployment in different frequency bands);
wherein said second carrier is configured for frequency division duplex signalling ([0188]-[0189]: NR is associated with spectrum flexibility that enables deployment with different duplex arrangements, such as FDD operation);
wherein a useful frequency band of said second carrier is defined to, at least partially, overlap in frequency with a useful frequency band of a third carrier having a third carrier frequency band of a second radio access system ([0284]: an NR spectrum (=useful frequency band / second carrier frequency band) used by an NR carrier (=second carrier) may overlap partially or fully with an LTE spectrum (=useful frequency band / third carrier frequency band) used by an LTE carrier (=third carrier). Note: LTE (=second radio access system));
wherein said third carrier has an overlapping coverage area with said second carrier (Fig. 8: LTE cell 802 is overlapping with NR cell 804. [0284]-[0285]: in an overlapping spectrum between LTE carrier and NR carrier, WTRUs can use resources configured for LTE and NR).
While Pelletier discloses in [0284] that the NR spectrum used by the NR carrier partially overlaps with the LTE spectrum used by the LTE carrier where for example an NR signal may be located in the guard band of the LTE cell, Pelletier does not explicitly disclose wherein at least a part of said useful frequency band of said second carrier overlaps in frequency with guard bands of said third carrier.
However, Zhou discloses wherein at least a part of said useful frequency band of said second carrier overlaps in frequency with guard bands of said third carrier (Fig. 7c, [0143]: a part of the fundamental channel of carrier A is overlapping in frequency with the guard band of the spectrum occupied by carrier B. [0147]: first and second carriers may be different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NR spectrum used by the NR carrier that partially overlaps with the LTE spectrum used by the LTE carrier, as taught by Pelletier, with the teachings of Zhou, i.e., to overlap a fundamental channel of one carrier in frequency with a guard band of the spectrum of another carrier.
Doing so provides spectrum resource utilization (Zhou: [0144]).

Regarding claim 27, Pelletier discloses A network node comprising a memory and a processor configured to operate in a radio access system (Fig. 1A, [0033]: communication system 100. Fig. 1B, [0045]-[0046], [0050]: base station 114 includes some or all elements depicted in Fig. 1B including a processor 118 and memories 130/132), wherein said network node is configured to:
configure a first carrier having a first carrier frequency band and a second carrier having a second carrier frequency band for use for radio access in a first radio access system ([0242]: LTE eNB configures NR (=first radio access system) to use separate resources including carrier (=first carrier and second carrier) and separate resources including physical resources (=first carrier frequency band and second carrier frequency band). Fig. 5, [0196]: bandwidth 510 and 516 are associated with a different transmission mode that is not LTE. [0164]: a different transmission mode that is not LTE may be NR. [0188]: NR is associated with spectrum flexibility that enables deployment in different frequency bands);
wherein said second carrier is configured for frequency division duplex signalling ([0188]-[0189]: NR is associated with spectrum flexibility that enables deployment with different duplex arrangements, such as FDD operation);
wherein a useful frequency band of said second carrier is defined to, at least partially, overlap in frequency with a useful frequency band of a third carrier having a third carrier frequency band of a second radio access system ([0284]: an NR spectrum (=useful frequency band / second carrier frequency band) used by an NR carrier (=second carrier) may overlap partially or fully with an LTE spectrum (=useful frequency band / third carrier frequency band) used by an LTE carrier (=third carrier). Note: LTE (=second radio access system));
wherein said third carrier has an overlapping coverage area with said second carrier (Fig. 8: LTE cell 802 is overlapping with NR cell 804. [0284]-[0285]: in an overlapping spectrum between LTE carrier and NR carrier, WTRUs can use resources configured for LTE and NR).
While Pelletier discloses in [0284] that the NR spectrum used by the NR carrier partially overlaps with the LTE spectrum used by the LTE carrier where for example an NR signal may be located in the guard band of the LTE cell, Pelletier does not explicitly disclose wherein at least a part of said useful frequency band of said second carrier overlaps in frequency with guard bands of said third carrier.
wherein at least a part of said useful frequency band of said second carrier overlaps in frequency with guard bands of said third carrier (Fig. 7c, [0143]: a part of the fundamental channel of carrier A is overlapping in frequency with the guard band of the spectrum occupied by carrier B. [0147]: first and second carriers may be different).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NR spectrum used by the NR carrier that partially overlaps with the LTE spectrum used by the LTE carrier, as taught by Pelletier, with the teachings of Zhou, i.e., to overlap a fundamental channel of one carrier in frequency with a guard band of the spectrum of another carrier.
Doing so provides spectrum resource utilization (Zhou: [0144]).

Regarding claim(s) 2, Pelletier in view of Zhou discloses all features of claim(s) 1 as outlined above. 
Pelletier discloses characterised in that said useful frequency band of said second carrier is wider than said useful frequency band of said third carrier (Fig. 5, [0196]: bandwidth 510 and/or 516 (=useful frequency band of said second carrier) are associated with a different transmission mode that is not LTE and are wider than bandwidth 512 (=useful frequency band of said third carrier) associated with LTE. [0164]: a different transmission mode that is not LTE may be NR).

Regarding claim(s) 5, Pelletier in view of Zhou discloses all features of claim(s) 1 as outlined above. 
Pelletier discloses characterised in that said first radio access system is configured for restricting signal scheduling to physical resource blocks of limited parts of said useful frequency band of said second carrier ([0294]:  NR (=first radio access system) has the spectrum used by NR carrier (=useful frequency band of said second carrier) that overlaps with a spectrum used by LTE carrier. The spectrum used by the NR carrier includes a set of physical resources (=PRB) that is used to allocate signals, such as common control signals, etc.).

Regarding claim(s) 6, Pelletier in view of Zhou discloses all features of claim(s) 1 as outlined above. 
Pelletier discloses characterised in that said first carrier frequency band is situated at higher frequencies than said second carrier frequency band (Fig. 5, [0196]: bandwidths 510 and 516 have different subcarrier spacings where one of the carrier spacing has a bigger (=higher) frequency. [0203]: for FDD, subcarrier spacing differs between uplink frequency and downlink frequency, see Fig. 7, [0206]: frequency for downlink is “situated” at higher frequencies than frequency for uplink).

Regarding claim(s) 7, Pelletier in view of Zhou discloses all features of claim(s) 1 as outlined above. 
Pelletier discloses characterised by the further step of initiating transfer of configuration information to schedulers in said first radio access system (Figs. 9A-D, [0230]-[0231]: node 906 (=schedulers) in NR (=first radio access system) are controlled by LTE eNB 910 with signaling messages, i.e., Fig. 9, [0238]: configuration performed between LTE eNB 910 and NR node 906).

Regarding claim 8, Pelletier discloses A method for signal scheduling ([0209]: NR supports network-based scheduling that enables a network to manage available radio resources), comprising the step of:
scheduling, in a first radio access system having a first carrier with a first carrier frequency band and a second carrier with a second carrier frequency band, uplink signals in said second carrier ([0209], [0211]: network in NR (=first radio access system) schedules available resources to different WTRUs, wherein the available resources are to be used for uplink transmissions. [0286]: WTRU may be scheduled with a second set of frequency resources associated with NR that includes frequency resources for a non-overlapping portion (=first carrier with first carrier frequency band) and frequency resources for an overlapping portion (=second carrier with a second carrier frequency band));
wherein said second carrier is configured for frequency division duplex signalling ([0188]-[0189]: NR is associated with spectrum flexibility that enables deployment with different duplex arrangements, such as FDD operation);
wherein a useful frequency band of said second carrier is defined to, at least partially, overlap in frequency with a useful frequency band of a third carrier having a third carrier frequency band of a second radio access system ([0284]: an NR spectrum (=useful frequency band / second carrier frequency band) used by an NR carrier (=second carrier) may overlap partially or fully with an LTE spectrum (=useful frequency band / third carrier frequency band) used by an LTE carrier (=third carrier). Note: LTE (=second radio access system));
wherein said third carrier has an overlapping coverage area with said second carrier (Fig. 8: LTE cell 802 is overlapping with NR cell 804. [0284]-[0285]: in an overlapping spectrum between LTE carrier and NR carrier, WTRUs can use resources configured for LTE and NR), and 
wherein said uplink signals scheduled to said second carrier are scheduled to physical resource blocks of frequencies of said useful frequency band of said second carrier overlapping in frequency ([0209], [0211]: the scheduled available resources are to be used for uplink transmissions. [0286]: WTRU may be scheduled with a second set of frequency resources associated with NR that includes frequency resources for an overlapping portion (=second carrier). [0284]-[0285]: the WTRU uses physical resources (=PRB) of the overlapping spectrum between NR and LTE).
 is with guard bands of said third carrier.
However, Zhou discloses overlapping in frequency is with guard bands of said third carrier (Fig. 7c, [0143]: a part of the fundamental channel of carrier A is overlapping in frequency with the guard band of the spectrum occupied by carrier B. [0147]: first and second carriers may be different. [0156]: the fundamental channel may be a common channel that the carrier uses so that the other carrier scheduled PRB for use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency resources, such as physical resources, for uplink transmissions in the NR that partially overlaps with the LTE, as taught by Pelletier, with the teachings of Zhou, i.e., to overlap a fundamental channel of one carrier in frequency with a guard band of the spectrum of another carrier.
Doing so provides spectrum resource utilization (Zhou: [0144]).

Regarding claim 30, Pelletier discloses A network node comprising a memory and a processor configured to perform signal scheduling (Fig. 1B, [0045]-[0046], [0050]: base station 114 includes some or all elements depicted in Fig. 1B including a processor 118 and memories 130/132. [0209]: NR supports network-based scheduling that enables a network to manage available radio resources), wherein said network node is configured to:
schedule, for a first radio access system having a first carrier with a first carrier frequency band and a second carrier with a second carrier frequency band, uplink signals in said second carrier ([0209], [0211]: network in NR (=first radio access system) schedules available resources to frequency resources for a non-overlapping portion (=first carrier with first carrier frequency band) and frequency resources for an overlapping portion (=second carrier with a second carrier frequency band));
wherein said second carrier is configured for frequency division duplex signalling ([0188]-[0189]: NR is associated with spectrum flexibility that enables deployment with different duplex arrangements, such as FDD operation);
wherein a useful frequency band of said second carrier is defined to, at least partially, overlap in frequency with a useful frequency band of a third carrier having a third carrier frequency band of a second radio access system ([0284]: an NR spectrum (=useful frequency band / second carrier frequency band) used by an NR carrier (=second carrier) may overlap partially or fully with an LTE spectrum (=useful frequency band / third carrier frequency band) used by an LTE carrier (=third carrier). Note: LTE (=second radio access system));
wherein said third carrier has an overlapping coverage area with said second carrier (Fig. 8: LTE cell 802 is overlapping with NR cell 804. [0284]-[0285]: in an overlapping spectrum between LTE carrier and NR carrier, WTRUs can use resources configured for LTE and NR); and
wherein said uplink signals scheduled to said second carrier are scheduled to physical resource blocks of frequencies of said useful frequency band of said second carrier overlapping in frequency ([0209], [0211]: the scheduled available resources are to be used for uplink transmissions. [0286]: WTRU may be scheduled with a second set of frequency resources associated with NR that includes frequency resources for an overlapping portion (=second carrier). [0284]-[0285]: the WTRU uses physical resources (=PRB) of the overlapping spectrum between NR and LTE).
 is with guard bands of said third carrier.
However, Zhou discloses overlapping in frequency is with guard bands of said third carrier (Fig. 7c, [0143]: a part of the fundamental channel of carrier A is overlapping in frequency with the guard band of the spectrum occupied by carrier B. [0147]: first and second carriers may be different. [0156]: the fundamental channel may be a common channel that the carrier uses so that the other carrier scheduled PRB for use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency resources, such as physical resources, for uplink transmissions in the NR that partially overlaps with the LTE, as taught by Pelletier, with the teachings of Zhou, i.e., to overlap a fundamental channel of one carrier in frequency with a guard band of the spectrum of another carrier.
Doing so provides spectrum resource utilization (Zhou: [0144]).

Regarding claim(s) 10, Pelletier in view of Zhou discloses all features of claim(s) 8 as outlined above. 
Pelletier discloses characterised in that said uplink signals are comprised in uplink control channels ([0253], [0302]: WTRU transmits UCI and NR PHY feedback in the uplink via PUCCH. [0155]: UCI, such as HARQ feedback).

Regarding claim(s) 11, Pelletier in view of Zhou discloses all features of claim(s) 10 as outlined above. 
characterised in that said uplink control channels comprises ACK/NACK signalling ([0253], [0302]: WTRU transmits UCI and NR PHY feedback in the uplink via PUCCH. [0155]: UCI, such as HARQ feedback. [0169]: HARQ feedback relies on ACK/NACK feedback).

Regarding claim(s) 13, Pelletier in view of Zhou discloses all features of claim(s) 11 as outlined above. 
Pelletier discloses characterised in that said uplink control channels comprises ACK/NACK signalling related to a traffic control protocol of an end-to-end service ([0253], [0302]: WTRU transmits UCI and NR PHY feedback in the uplink via PUCCH. [0155]: UCI, such as HARQ feedback. [0169]: HARQ feedback relies on ACK/NACK feedback. [0310]-[0311]: the feedback (i.e., ACK/NACK) is related to an adaptation layer of the WTRU. The adaptation layer is configured to perform adaptation of an access protocol. [0043]: WTRU accesses the Internet that uses TCP).
	
Regarding claim(s) 17, Pelletier in view of Zhou discloses all features of claim(s) 8 as outlined above. 
Pelletier discloses characterised by the further step of:
scheduling downlink signals in said second carrier (Fig. 15a-b, [0287]-[0289]: WTRU is configured to receive NR transmission and NR PHY signals (=downlink signals) that overlap with LTE bandwidth/spectrum. The overlapping portion is part of a set of NR resources (=second carrier)).

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2019/0089498 A1) in view of Zhou et al. (US 2017/0257772 A1) and Sun et al. (US 2019/0342130 A1).


Pelletier in view of Zhou does not disclose, but Sun discloses characterised in that a centre frequency of said useful frequency band of said second carrier is offset with respect to a centre frequency of said useful frequency band of said third carrier ([0090]: subcarriers of a first subcarrier mapping manner of LTE have a frequency offset value of a half subcarrier relative to subcarriers corresponding to a second subcarrier mapping of NR. [0092]: in a carrier shared by NR and LTE, the shifting by half a subcarrier is relative to the carrier center frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlapping spectrum between LTE carrier and NR carrier, as taught by Pelletier, to include an offsetting between LTE and NR relative to the carrier center frequency, as taught by Sun.
Doing so avoids inter-subcarrier interference (Sun: [0006]).

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2019/0089498 A1) in view of Zhou et al. (US 2017/0257772 A1) and Laselva et al. (US 2018/0091264 A1).

Regarding claim(s) 12, Pelletier in view of Zhou discloses all features of claim(s) 11 as outlined above. 
Pelletier discloses characterised in that said uplink control channels comprises ACK/NACK signalling ([0253], [0302]: WTRU transmits UCI and NR PHY feedback in the uplink via PUCCH. [0155]: UCI, such as HARQ feedback. [0169]: HARQ feedback relies on ACK/NACK feedback).
related to a medium access control layer of a transmission on the first carrier.
However, Laselva discloses ACK/NACK feedback related to a medium access control layer of a transmission on the first carrier ([0108]: in LTE carrier aggregation, UE receives DL data on SCC and sends MAC layer UL ACK/NACK control information including ACK/NACK for the DL data on PCC. [0099]: the base station provide MAC feature to towards the communication devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ACK/NACK feedback, as taught by Pelletier, to be ACK/NACK for received DL data on SCC that were sent by a base station providing MAC feature, as taught by Laselva.
Doing so provides carrier aggregation (Laselva: [0108]).

	Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2019/0089498 A1) in view of Zhou et al. (US 2017/0257772 A1) and Ellinikos et al. (US 2017/0188363 A1).

Regarding claim(s) 14, Pelletier in view of Zhou discloses all features of claim(s) 10 as outlined above. 
Pelletier in view of Zhou does not disclose, but Ellinikos discloses characterised in that if said second radio access system is configured to utilize physical uplink control channel overdimensioning, scheduling, in said first radio access system, uplink signals in said second carrier at frequencies of said overdimensioned physical uplink control channel not being used by said second radio access system (Fig. 4, [0071]-[0072]: first network 404 (=second radio access system) and second network 410 (=first radio access system) share a common band 402. First and second sub-band 422 (=second carrier) with reduced uplink interference from first network, see [0084] BCCH 424 carries media and/or control information). Note: Applicant admits in [0111] of the PGPub 2021/0266897 A1 or on pg. 19 last paragraph of the original specification that PUCCH overdimensioning is a known feature in the LTE system where NR allocation are scheduled in the PRBs at outer parts where PRBs for LTE PUCCH were left unused because LTE PUCCH is moved towards the center. Doing so provides adequate UL capacity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlapping between LTE and NR, as taught by Pelletier, to include a use of overdimensioning of the LTE PUCCH and provide signaling by the other network in the frequency not being used by LTE, as taught by Ellinikos.
Doing so reduces the uplink interference between LTE and the other network (Ellinikos: [0089]).

Regarding claim(s) 15, Pelletier in view of Zhou and Ellinikos discloses all features of claim(s) 14 as outlined above. 
Pelletier in view of Zhou does not disclose, but Ellinikos discloses characterised in that said frequencies of said overdimensioned physical uplink control channel not being used by said second radio access system are in frequency situated at at least one outer edge of said useful frequency band of said third carrier (Fig. 4, [0089]: PUCCH 418 overdimensioning includes allocating PUCCH 418 in first sub-band 416 (=useful frequency band of said third carrier) of first network 404 . Note: Applicant admits in [0111] of the PGPub 2021/0266897 A1 or on pg. 19 last paragraph of the original specification that PUCCH overdimensioning is a known feature in the LTE system where NR allocation are scheduled in the PRBs at outer parts where PRBs for LTE PUCCH were left unused because LTE PUCCH is moved towards the center. Doing so provides adequate UL capacity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlapping between LTE and NR, as taught by Pelletier, to include a use of overdimensioning of the LTE PUCCH by allocating the PUCCH away from the edges, as taught by Ellinikos.
Doing so reduces the uplink interference between LTE and the other network (Ellinikos: [0089]).

Regarding claim(s) 19, Pelletier in view of Zhou discloses all features of claim(s) 17 as outlined above. 
Pelletier in view of Zhou does not disclose, but Ellinikos discloses characterised in that if said second radio access system is configured to utilize limited resource block scheduling for physical downlink shared channels, in said first radio access system, scheduling downlink signals in said second carrier at frequencies and time slots of said useful frequency band of said third carrier not being used by said second radio access system due to said limited resource block scheduling (Fig. 4, [0076]: first LTE network 404 (=second radio access system) uses channels 426 and 428 in third sub-band 430 (=third carrier) for downlink transmission in the PDSCH 432. [0081]: channels 426, 428, and 438 include resource blocks with twelve adjacent subchannels (=limited resource block scheduling). [0077]-[0078]: second network 410 (=first radio access system) is scheduled to transmit downlink information via channel 434 that is arranged in frequency between channels 426 and 428. In other words, the downlink information via channel 434 are scheduled on unassigned LTE PRBs of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overlapping between LTE and NR, as taught by Pelletier, to include the LTE network to use certain channels with PRBs for PDSCH and the other network to use a channel with PRB not used by the LTE network, as taught by Ellinikos.
Doing so allows the LTE network and the other network to operate simultaneously in a common band without interference (Ellinikos: [0078]).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2019/0089498 A1) in view of Zhou et al. (US 2017/0257772 A1), Ellinikos et al. (US 2017/0188363 A1), and Huss et al. (WO 2017/213561 A1).

Regarding claim(s) 20, Pelletier in view of Zhou and Ellinikos discloses all features of claim(s) 19 as outlined above. 
Pelletier in view of Zhou and Ellinikos does not disclose, but Huss discloses characterised in that said frequencies of said useful frequency band of said third carrier not being used by said second radio access system due to said limited resource block scheduling are in frequency situated at at least one outer edge of said useful frequency band of said third carrier (pg. 4 ll. 11-21: GSM (=first radio access network and similar to Ellinikos’ second network 410) carrier is allocated next to LTE (=second radio access system and similar to Ellinikos’ first network 404) edge PRB where adjacent PRBs of the LTE (=limited resource block scheduling) need to be deactivated. Therefore, the adjacent PRBs of the LTE edge PRB are also edge PRBs that are not used so that GSM carrier can be used at those frequencies).

Doing so allows the GSM to be deployed within guard bands of LTE and due to the increased frequency guard bands it avoids penalizing the LTE performance (Huss: pg. 4 ll. 17-19).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


/THE HY NGUYEN/Examiner, Art Unit 2478